    Case 1:17-cr-00372-JS-GRB Document 484 Filed 08/22/19 Page 1 of 4 PageID #: 2591

                                                                U.S. Department of Justice


                                                                United States Attorney
                                                                Eastern District of New York
  WK                                                            271 Cadman Plaza East
  F. #2016R01805                                                Brooklyn, New York 11201



                                                                August 22, 2019

  By Email and ECF

  All Counsel on Attached Appendix A


                    Re:     United States v. Jeffrey Chartier, et al.
                            Criminal Docket No. 17-372 (JS)

  Dear Counsel:

                 Enclosed please find discovery provided by the government in accordance with Rule 16
  of the Federal Rules of Criminal Procedure. This disclosure supplements the government’s earlier
  disclosures. The government again requests reciprocal discovery from the defendants.

                 The government has made the following materials available at First Choice Copy (“First
  Choice”) for reproduction to the defendants:


       Source                            Description                             First Bates         Last Bates
  Southern District of
Texas Houston Division    Official HECC Bankruptcy documents                EDNY-PTP_000637197   EDNY-PTP_000637205
   Bankruptcy Court
         FBI              YouTube videos                                    EDNY-PTP_000637206   EDNY-PTP_000637212
       FINRA              Series 7 Study Guide (1986)                       EDNY-PTP_000637213   EDNY-PTP_000637274
       FINRA              Series 63 Study Guide (1979)                      EDNY-PTP_000637275   EDNY-PTP_000637377
       FINRA              Watts CRD                                         EDNY-PTP_000637378   EDNY-PTP_000637419
                          Business Records Affidavit for 11/21/2016,
        JPMC              11/30/2016, 6/15/2017, 6/21/2017, 7/19/2017,      EDNY-PTP_000637420   EDNY-PTP_000637420
                          and 11/24/2017 Productions
                          Supplemental documents regarding SMDRE
        JPMC                                                                EDNY-PTP_000637421   EDNY-PTP_000637430
                          Acct #7317
     R. Gleckman          Various documents                                 EDNY-PTP_000637431   EDNY-PTP_000637911
        SEC               Updated blue sheet data for victim loss           EDNY-PTP_000637912   EDNY-PTP_000637912
        SEC               Updated blue sheet data for perpetrators          EDNY-PTP_000637913   EDNY-PTP_000637913
                          Victim trading records for CESX, GRLD,
    Apex Clearing                                                           EDNY-PTP_000637914   EDNY-PTP_000637915
                          HECC, ICEIF, NWMH
    Case 1:17-cr-00372-JS-GRB Document 484 Filed 08/22/19 Page 2 of 4 PageID #: 2592
  Defense Counsel
  August 22, 2019
  Page 2


       Source                          Description                         First Bates           Last Bates
                        Victim trading records for CESX, GRLD,
   Charles Schwab                                                       EDNY-PTP_000637916   EDNY-PTP_000637922
                        ICIEF, NWMH, HECC
 D.A. Davidson & Co.    Victim trading records for HECC                 EDNY-PTP_000637923   EDNY-PTP_000637933
                        Victim trading records for HECC, ICEIF,
       E-Trade                                                          EDNY-PTP_000637934   EDNY-PTP_000637935
                        CESX, GRLD, NWMH
  First Clearing Corp   Victim trading records for CESX trade blotter
                                                                        EDNY-PTP_000637936   EDNY-PTP_000637937
     (Wells Fargo)      information
                        Account records for:
                        • Michael Watts, Acct #9040
  Hilltop Securities                                                    EDNY-PTP_000637938   EDNY-PTP_000639602
                        • Geoserve Marketing, Acct #4757
                        • SMDRE, Acct #7246
                        Supplemental trading records for Accts
  Hilltop Securities                                                    EDNY-PTP_000639603   EDNY-PTP_000639603
                        #9040, #7246
                        Victim trading records for CESX, GRLD,
  Interactive Brokers                                                   EDNY-PTP_000639604   EDNY-PTP_000639609
                        HECC, ICEIF, NWMH
  National Financial    Victim trading records for CESX, GRLD,
                                                                        EDNY-PTP_000639610   EDNY-PTP_000639611
  Services (Fidelity)   ICEIF, NWMH
   OptionsXpress        Victim trading records for CESX, HECC,
                                                                        EDNY-PTP_000639612   EDNY-PTP_000639613
  (Charles Schwab)      ICEIF, NWMH
                        Victim trading records for CESX, GRLD,
Pershing (BNY Mellon)                                                   EDNY-PTP_000639614   EDNY-PTP_000639619
                        HECC, ICEIF, NWMH
 Sterne Agee & Leach    Victim trading records for CESX, HECC, and
                                                                        EDNY-PTP_000639620   EDNY-PTP_000639627
   (INTL FCStone)       NWMH
                        Victim trading records for HECC, CESX,
   TD Ameritrade                                                        EDNY-PTP_000639629   EDNY-PTP_000639632
                        NWMH, GRLD, ICEIF
                                                                        SEC-EDNY-EPROD-      SEC-EDNY-EPROD-
         SEC            Documents related to Elite Stock Research
                                                                            000116447            000116877
                                                                        SEC-EDNY-EPROD-      SEC-EDNY-EPROD-
         SEC            Documents related to ICEIF
                                                                            000118754            000120277
                        Documents related to NWMH GRLD, HECC,           SEC-EDNY-EPROD-      SEC-EDNY-EPROD-
         SEC
                        CESX                                               0001252939            000414437
                                                                        SEC-EDNY-EPROD-      SEC-EDNY-EPROD-
         SEC            Documents related to CESX
                                                                            000414438            000422291 1

                  Where affidavits concerning the authenticity of business records are included herein or in
  previous discovery productions, per Federal Rules of Evidence 803(6) and 902(11) the government
  intends to proffer those records into evidence at trial as self-authenticating. See United States v.
  Komasa, 767 F.3d 151 (2d Cir. 2014).




          1
            Documents described in the last four rows of this chart (SEC-sourced) fall within the ranges
  specified as the first and last Bates numbers for each row. They encompass only portions of each range,
  however, and not the entirety of each.
 Case 1:17-cr-00372-JS-GRB Document 484 Filed 08/22/19 Page 3 of 4 PageID #: 2593
Defense Counsel
August 22, 2019
Page 3


               You may obtain copies of the materials listed above by contacting Joseph Meisner at First
Choice at 718-381-1480, extension 212, and referencing the print order number provided by email. First
Choice is located at 52-08 Grand Avenue, Maspeth, New York 11378.

                                                    Very truly yours,

                                                    RICHARD P. DONOGHUE
                                                    United States Attorney
                                                    Eastern District of New York


                                            By:                /s/
                                                    Whitman G.S. Knapp
                                                    Kaitlin T. Farrell
                                                    Assistant U.S. Attorneys
                                                    (718) 254-6107/6072

cc:    Clerk of the Court (JS) (by ECF)
Case 1:17-cr-00372-JS-GRB Document 484 Filed 08/22/19 Page 4 of 4 PageID #: 2594



                             APPENDIX A: DEFENSE COUNSEL


Robert P. LaRusso, Esq.
LaRusso Conway & Bartling LLP
300 Old Country Road, Ste. 341
Mineola, New York 11501

Kevin J. Keating, Esq.
Law Office of Kevin J. Keating
666 Old Country Road, #501
Garden City, New York 11530

John F. Kaley, Esq.
Doar Rieck Kaley & Mack
217 Broadway, Ste. 707
New York, New York 10007

Joseph W. Ryan, Jr., Esq.
Melville Law Center
225 Old Country Road
Melville, New York 11747-3111
